                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE

LESTER WAGNER,                                ]
                                              ]
       Plaintiff,                             ]
                                              ]
v.                                            ]      No. 3:20-cv-00430-TAV-DCP
                                              ]
RUSTY LOZA AND                                ]
TAMMY REAGAN,                                 ]
                                              ]
       Defendants.                            ]

                          ANSWER ON BEHALF OF RUSTY LOZA

       The defendant, Rusty Loza (“Loza”), makes the following Answer to the plaintiff’s

Complaint ( “Complaint”) and would show unto the Court as follows:

                                        FIRST DEFENSE

       Based upon the Court’s assessment of the pro se plaintiff’s Complaint, the Court determined

that the plaintiff’s Complaint stated a claim against Loza for allegedly refusing to provide medical

care for plaintiff’s serious medical needs. [Doc. 4, Page ID #: 18] This defendant denies that he

refused to provide medical treatment for any serious medical need of Lester Wagner (“Wagner”) and

asserts that Wagner’s medical requests were appropriately addressed. This defendant denies the

allegations of plaintiff’s Complaint except as consistent with the following:

       1. This defendant admits that Wagner submitted medical requests on July 6, July 30, August

12 and September 18, 2020 requesting that the medical staff contact Fort Sanders Medical Center

and schedule him for heart surgery. He also asked for unspecified treatment for Hepatitis C and

stated that he had never received treatment for that condition before.

       2. Based upon his requests, this defendant requested Wagner’s medical records from Fort

Sanders Medical Center.
       3. Those records were received and were reviewed by the jail’s physician who determined

that Wagner did not require heart surgery or additional treatment.

       4. Those hospital records showed that Wagner was treated at Fort Sanders Medical Center

from December 27, 2018 to January 1, 2019 for an infection in the arm due to IV drug use.

Although Wagner was evaluated for endocarditis during that hospitalization, the medical providers

determined that he did not have endocarditis. Wagner was diagnosed with cellutis of the right arm,

and it was determined that he did not need surgery for that condition.

       5. This defendant did not received any information from a physician indicating that Wagner

required heart surgery or any treatment for Hepatitis C.

       6. This defendant can only schedule surgery or provide medications that are ordered by the

jail physician or nurse practitioner.

       7. No surgery was ordered for Wagner, and Wagner was provided with the medications and

treatment ordered for him.

       8. This defendant did not ignore Wagner’s medical requests or refuse to provide Wagner

with medical treatment.

       9. This defendant denies that Wagner has a serious medical need requiring him to undergo

heart surgery or requiring current treatment for Hepatitis C. Wagner is not entitled to elective

medical evaluations or treatment that he refused to obtain prior to his incarceration.

       10. Wagner has not alleged any injury as a result of the alleged denial of medical care and

this defendant denies that any alleged denial of care has cause him any injury or worsening of any

underlying pre-existing medical condition.




                                                 2
                                       SECOND DEFENSE

       To the extent allowed by law or by a reasonable extension of the law, the defendant, Rusty

Loza, asserts that he should be entitled to qualified immunity since he is sued in his individual

capacity and is considered to be a “state actor”. Loza was not deliberately indifferent to any serious

medical need of the plaintiff and did not violate the plaintiff’s constitutional rights. Additionally,

a reasonable nurse in his position would have believed that his actions were consistent with the

plaintiff’s constitutional rights based upon established law.

                                        THIRD DEFENSE

       This defendant asserts that the plaintiff’s lawsuit should be dismissed based upon the Prison

Litigation Reform Act because the plaintiff failed to exhaust his administrative remedies.

       Having fully answered the Complaint, this defendant asserts that the Complaint against him

should be dismissed at the cost of the plaintiff. This defendant reserves the right to amend the

Answer as consistent with the Federal Rules of Civil Procedure.

                                                      Respectfully submitted,


                                                       s/ Jeffrey M. Ward
                                                      JEFFREY M. WARD, BPR # 016329
                                                      MILLIGAN & COLEMAN PLLP
                                                      P. O. Box 1060
                                                      Greeneville, TN 37744-1060
                                                      423 639-6811
                                                      423 639-0278 facsimile
                                                      jward@milligancoleman.com

                                                      Attorney for defendant, Rusty Loza




                                                  3
                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2020, a copy of the foregoing Answer of Rusty Loza

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system. The

pro se plaintiff has been served as follows:

        Lester Wagner
        Trousdale Turner Correction Center
        140 Macon Way
        Hartsville, TN 37074


                                                 s/ Jeffrey M. Ward




                                                    4
